 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT

 8                           EASTERN DISTRICT OF CALIFORNIA
                                              Case No. 1:18-cv-01684-LJO-SAB
 9   MIGUEL AVILA, et al.,                 )
                                           )
10                     Plaintiffs,         ) ORDER RE STIPULATION FOR
                                           ) DISMISSAL OF ANTHONY ALLEN
11        v.                               ) ALEWINE AND UNITED STATES
                                           ) POSTAL SERVICE
12   ANTHONY ALLEN ALEWINE, et al.,        )
                                           ) (ECF No. 20)
13                     Defendants.         )
                                           )
14                                         )
15          On June 3, 2019, the parties filed a stipulation to dismiss this action as to Defendants Anthony
16   Allen Alewine and the United States Postal Service. In their stipulation, the parties agree that Anthony
17   Allen Alewine was an employee of the United States Postal Service and was acting in the scope of such
18   employment at the time of the incident out of which this suit arose. (ECF No. 20 at 1.) The parties agree
19   that Anthony Allen Alewine and the United States Postal Service should be dismissed from this
20   action as the United States of America is the only proper defendant under the Federal Tort Claim Act,
21   28 U.S.C. § 1346(b)(1).
22          Pursuant to 28 U.S.C. § 2679, the exclusive remedy against an employee working in the scope
23   of his employment is against the United States. “Upon certification by the Attorney General that the
24   defendant employee was acting within the scope of his office or employment at the time of the
25   incident out of which the claim arose, any civil action or proceeding commenced upon such claim in
26   a United States district court shall be deemed an action against the United States under the provisions
27   of this title and all references thereto, and the United States shall be substituted as the party
28   defendant.” 28 U.S.C. § 2679(d)(1).
29
                                                            1
30
 1          Here, the parties have stipulated that Defendant Alewine was working in the scope of his

 2   employment and that he and the United States Postal Service should be dismissed from this action.

 3          Accordingly, pursuant to 28 U.S.C. § 2679, this action is proceeding against the United States
 4   of America and the Office of the Clerk is ORDERED to dismiss Anthony Allen Alewine and the
 5   United States Postal Service as defendants in this action.
 6
     IT IS SO ORDERED.
 7
        Dated:     June 4, 2019                               /s/ Lawrence J. O’Neill _____
 8
                                                   UNITED STATES CHIEF DISTRICT JUDGE
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                                          2
30
